DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-11, 17-25, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a support extending from the first cavity side wall to the second cavity side wall, the support in direct contact with the first cavity side wall, in direct contact with the second cavity side wall, and at least partially dividing the cavity; and a device disposed on the support and extending from the support into the cavity, wherein the support at 
in claim 38:
a support extending from the first cavity side wall to the second cavity side wall, the support in direct contact with the first cavity side wall, in direct contact with the second cavity side wall, and at least partially dividing the cavity; and a device disposed on the support and extending from the support into the cavity, wherein the support at least partially divides the cavity into two cavity portions and the device extends into both of the two cavity portions.
in claim 39:
a support extending from the first cavity side wall to the second cavity side wall, the support in direct contact with the first cavity side wall, in direct contact with the second cavity side wall, and at least partially dividing the cavity; and a device disposed on the support and extending from the support into the cavity, wherein the substrate has a substrate surface and wherein the first cavity side wall and the second cavity side wall are each non-orthogonal to the substrate surface,
 wherein the cavity has a cavity end wall at each of two ends of the cavity with the support disposed between the two ends, and 
wherein at least one of (i) one or more of the cavity end walls and (ii) one or more side walls of the support are non-orthogonal to the substrate surface, or (iii) both (i) and (ii).
in claim 40:

(i) an electrode extending from the first cavity side wall along the support to the device, (ii) an electrode extending from the second cavity side wall along the support to the device, or (iii) both (i) and (ii).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826